                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                     DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: /I//) IC, I

  UNITED STATES OF AMERICA,

                        V.                                     No. 19-CR-118 (RA)

 JESUS WILFREDO ENCARCNACION,                                        ORDER

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         A conference is scheduled for November 15, 2019 at 2:30 p.m. to address the

Government's request for production of all "'results or reports of any physical or mental

examination' conducted prior to the defendant's arrest in this case that are in the defendant's

possession." Gov't Ltr. at 3.

         No later than end of day tomorrow, November 13, the Government shall provide an update

to the Court as to the status of the declassification process and disclosure of materials that the

Government previously said might be "relevant to a psychiatrist's determination" of Defendant's

sanity. Dkt. 23.

SO ORDERED.




                                                  LL
Dated:     November 12, 2019
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
